DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action claim 2 was objected to for a minor informality.  The examiner thanks the applicant for amending the claim and thus withdraws the objection. 
3.	In the previous action, claims 3-5 were rejected under paragraph 112b.  The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejections. 	
4.	Applicant’s arguments, filed 6/8/2022, have been fully considered and are persuasive in view of the amendments.  Thus, the previous prior art rejection has been withdrawn. 
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 6/2/2022 has been considered by the examiner. 
Examiner’s Amendment 
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in an interview with Christopher Carroll on June 10, 2022. 
8.	The application has been amended as follows:
Claims 6-20: (Canceled) 
Reasons for Allowance
9.	Claims 1-5 and 21-24 are allowed.  
10.	The following is an examiner’s statement of reasons for allowance:  
11.	The closest prior art of record is Eidman (PG Pub U.S 2020/0078483). 
12.	Eidman teaches a UV sanitizing device comprising: a sanitizing interface including a top surface arranged to support first device positioned above the sanitizing interface, the sanitizing interface including a material such as polypropylene arranged to allow UV light to pass through; at least one sensor arranged to detect a shape of a surface of the first device facing the sanitizing interface, a UV emission interface including a plurality of UV emission interface cells.  
13.	Eidman fails to teach an adjustable UV emission interface, positioned adjacent to the sanitizing interface, arranged to adjustably conform to the shape of the surface of first device facing the sanitizing interface, and arranged to emit the UV light toward the sanitizing interface in the shape of the surface of the first device, a first portion of the UV emission interface cells is activated and a second portion of the UV emission interface cells is deactivated, the UV emission interface conforms to the shape of the first device.     
14.	An updated search produced the following reference: Prieto Andrew et al. (PG Pub U.S 2018/0126019). 
15.	Andrew teaches a UV sanitizing device comprising: a sanitizing interface including a top surface arranged to support first device positioned above the sanitizing interface, the sanitizing interface allowing UV light to pass through; at least one sensor arranged to detect surface of the first device facing the sanitizing interface, a UV emission interface including a plurality of UV emission interface cells. 
16.	Andrew fails to teach sensor detecting shape of device and an adjustable UV emission interface, positioned adjacent to the sanitizing interface, arranged to adjustably conform to the shape of the surface of first device facing the sanitizing interface, and arranged to emit the UV light toward the sanitizing interface in the shape of the surface of the first device, a first portion of the UV emission interface cells is activated and a second portion of the UV emission interface cells is deactivated, the UV emission interface conforms to the shape of the first device.     
17.	Thus, the prior art of record does not fairly teach or suggest a UV sanitizing device as in the context of claim 1.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714